        Case 2:19-cv-00654-TLN-EFB Document 1 Filed 04/18/19 Page 1 of 7


 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Susan Laughery
12
13
                                UNITED STATES DISTRICT COURT
14                             EASTERN DISTRICT OF CALIFORNIA
15                                  SACRAMENTO DIVISION
16
17 Susan Laughery,                           Case No.:
18
                         Plaintiff,          COMPLAINT FOR DAMAGES
19
20         vs.                               FOR VIOLATIONS OF:
                                              1. THE FAIR DEBT COLLECTION
21
     Contract Callers, Inc.,                  PRACTICES ACT; AND
22                                            2. THE ROSENTHAL FAIR DEBT
                         Defendant.           COLLECTION PRACTICES ACT
23
24                                           JURY TRIAL DEMANDED
25
26
27
28
       Case 2:19-cv-00654-TLN-EFB Document 1 Filed 04/18/19 Page 2 of 7


 1         Plaintiff, Susan Laughery (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Contract Callers, Inc. (hereafter “Defendant”) and
 3
 4 alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and violations of the
 9 Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.
10
   (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13 Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
        3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Elk Grove, California, and is a
21
     “person” as defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Augusta, Georgia, and is a
26
27 “person” as the term is defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
       Case 2:19-cv-00654-TLN-EFB Document 1 Filed 04/18/19 Page 3 of 7


 1         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                     ALLEGATIONS APPLICABLE TO ALL COUNTS
12
           9.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
           10.    Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21         11.    At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25         12.    On or about January 21, 2019, Defendant called Plaintiff in an attempt to
26
     collect a debt.
27
28


                                                 3
                                                              COMPLAINT FOR DAMAGES
       Case 2:19-cv-00654-TLN-EFB Document 1 Filed 04/18/19 Page 4 of 7


 1         13.    During a live conversation, Plaintiff asked Defendant to provide her with
 2
     written notice of the alleged debt, indicating her intention to dispute it.
 3
 4         14.    Defendant, after confirming that it had sent its initial written notice of the
 5 alleged debt to an incorrect address, refused to resend the letter to Plaintiff’s current
 6
   address.
 7
 8         15.    Instead, Defendant spoke to Plaintiff in a rude and abusive manner,
 9
     calling Plaintiff a “deadbeat” and pressuring Plaintiff into making an immediate
10
11 payment.
12         16.    Defendant’s actions caused Plaintiff to suffer a significant amount of
13
     stress, anxiety and humiliation.
14
15
                                             COUNT I
16
17     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
                           U.S.C. § 1692, et seq.
18
           17.    Plaintiff incorporates by reference all of the above paragraphs of this
19
20 complaint as though fully stated herein.
21
           18.    The FDCPA was passed in order to protect consumers from the use of
22
23 abusive, deceptive and unfair debt collection practices and in order to eliminate such
24 practices.
25
          19.     Defendant attempted to collect a debt from Plaintiff and engaged in
26
27 “communications” as defined by 15 U.S.C. § 1692a(2).
28


                                                  4
                                                               COMPLAINT FOR DAMAGES
       Case 2:19-cv-00654-TLN-EFB Document 1 Filed 04/18/19 Page 5 of 7


 1         20.     Defendant engaged in conduct, the natural consequence of which was to
 2
     harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
 3
 4 violation of 15 U.S.C. § 1692d.
 5         21.     Defendant used obscene or profane language or language the natural
 6
     consequence of which was to abuse Plaintiff, in violation of 15 U.S.C. § 1692d(2).
 7
 8         22.     Defendant used unfair and unconscionable means to collect a debt, in
 9
     violation of 15 U.S.C. § 1692f.
10
11         23.     Defendant overshadowed Plaintiff’s right to dispute the validity of the

12 alleged debt pursuant to 15 U.S.C. § 1692g(b) by pressuring Plaintiff to make an
13
     immediate payment towards such debt before sending Plaintiff proper written notice
14
15 of the debt pursuant to 15 U.S.C. § 1692g(a).
16         24.     The foregoing acts and/or omissions of Defendant constitute violations of
17
     the FDCPA, including every one of the above-cited provisions.
18
19         25.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
20
     violations.
21
22                                          COUNT II
23
           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
24                PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
25
           26.     Plaintiff incorporates by reference all of the above paragraphs of this
26
27 complaint as though fully stated herein.
28


                                                 5
                                                              COMPLAINT FOR DAMAGES
       Case 2:19-cv-00654-TLN-EFB Document 1 Filed 04/18/19 Page 6 of 7


 1         27.    The Rosenthal Act was passed to prohibit debt collectors from engaging
 2
     in unfair and deceptive acts and practices in the collection of consumer debts.
 3
 4         28.    Defendant used obscene or profane language when speaking with
 5 Plaintiff, in violation of Cal. Civ. Code § 1788.11(a).
 6
          29. Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
 7
 8 seq., in violation of Cal. Civ. Code § 1788.17.
 9
           30.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s
10
11 violations.
12
                                    PRAYER FOR RELIEF
13
14         WHEREFORE, Plaintiff prays for judgment against Defendant for:
15                A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
16
                  B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
17
18                C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
19                D. Statutory damages of $1,000.00 for knowingly and willfully committing
20
                     violations pursuant to Cal. Civ. Code § 1788.30(b);
21
22                E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
23
                     § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
24
25                F. Punitive damages; and

26                G. Such other and further relief as may be just and proper.
27
28                   TRIAL BY JURY DEMANDED ON ALL COUNTS


                                                 6
                                                             COMPLAINT FOR DAMAGES
     Case 2:19-cv-00654-TLN-EFB Document 1 Filed 04/18/19 Page 7 of 7


 1
 2 DATED: April 18, 2019                 TRINETTE G. KENT
 3
                                         By: /s/ Trinette G. Kent
 4                                       Trinette G. Kent, Esq.
 5                                       Lemberg Law, LLC
                                         Attorney for Plaintiff, Susan Laughery
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         7
                                                     COMPLAINT FOR DAMAGES
